Appeal by defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered October 14, 1982, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at trial was sufficient to permit a rational trier of fact to conclude, as did the jury at bar, that defendant was guilty of manslaughter in the first degree (Penal Law § 125.20 [1]; People v Contes, 60 NY2d 620, 621; see also, People v Rosenfeld, 93 AD2d 872).
Defendant argues that reversible error occurred when one of the witnesses to the incident in issue testified that when defendant initially approached the group of people which included the victim and the witness, defendant stated to the witness "I stabbed your son”. We conclude that no reversible error occurred because an objection to this prejudicial testimony concerning an uncharged crime was immediately sustained and prompt curative instructions were given (People v Santiago, 52 NY2d 865; People v Young, 48 NY2d 995). Unlike defendant’s first trial, at which three witnesses testified at length concerning defendant’s stabbing of the witness’ son, the challenged testimony here consisted only of the one reference to the uncharged crime, and this reference was promptly cured as noted (see, People v Burnell, 84 AD2d 566, lv denied 55 NY2d 827). Defendant received a fair trial and the judgment of conviction is therefore affirmed. Lazer, J. P., Thompson, O’Connor and Niehoff, JJ., concur.